Exhibit 10.1

 

WEBSENSE, INC.

 

OFFICER CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

 

Section 1.              INTRODUCTION.

 

The Websense, Inc. Officer Change in Control Severance Benefit Plan (the “Plan”)
was established effective July 17, 2008 (the “Effective Date”).  The purpose of
the Plan is to provide for the payment of severance benefits to certain eligible
officers of Websense, Inc. (the “Company”) or an affiliate of the Company whose
employment with the Company is involuntarily terminated under certain
circumstances and who otherwise meet the eligibility criteria set forth in
Section 2(a) below.  This Plan shall supersede any severance benefit plan,
policy or practice previously maintained by the Company or an affiliate of the
Company, except to the extent an Eligible Officer is a party to an individual
written agreement with the Company that provides severance benefits greater to
those provided under the Plan, in which case the Eligible Officer will be
entitled to receive, without duplication, the greater severance benefits under
such individual agreement, as well as any additional benefits provided under the
Plan not available under such individual agreement.  This Plan document also is
the summary plan description for the Plan.  Certain capitalized terms used in
this Agreement have the definitions set forth in Section 2(e) below.

 

Section 2.              ELIGIBILITY FOR BENEFITS.

 

(a)           General Rules.  Subject to the requirements set forth in this
Section, the Company will grant severance benefits under the Plan to Eligible
Officers as set forth in such Eligible Officer’s individual Plan participation
agreement (the “Participation Agreement”).

 

(b)           Conditions to Benefit Entitlement.

 

(1)           Unless such requirement is waived by the Company, in the event of
an Eligible Officer’s involuntary termination without Cause, in order to be
eligible to receive any benefits under the Plan, an Eligible Officer must remain
on the job until his or her date of termination as scheduled by the Company,
which date may not exceed thirty (30) days following notification of any
involuntary termination by the Company, or such longer period required by local
law.  The foregoing requirement shall not apply with respect to terminations
resulting from an Eligible Officer’s resignation for Good Reason.

 

(2)           In order to be eligible to receive any benefits under the Plan,
unless otherwise provided in the Eligible Officer’s Participation Agreement, no
earlier than the date of employment termination, an Eligible Officer also must
execute a general waiver and release in substantially the form attached hereto
as Exhibit A, Exhibit B or Exhibit C, as appropriate (the “Release”), within the
time period set forth therein, but in no event later than (i) if a Change in
Control shall have occurred prior to such Covered Termination, forty-five (45)
days following termination of employment or (ii) if a Change in Control shall
not have occurred prior to such Covered Termination, forty-five (45) days
following the effective date of such Change in Control, and such Release must
become effective in accordance with its terms.  The Company, in its discretion,
may modify the form of the required Release to comply with applicable law and

 

1

--------------------------------------------------------------------------------


 

shall determine the form of the required Release, which may be incorporated into
a termination agreement or other agreement with the Eligible Officer.

 

(c)           Exceptions to Benefit Entitlement.  An Eligible Officer will not
receive benefits under the Plan (or will receive reduced benefits under the
Plan) in the following circumstances, as determined by the Company in its
discretion:

 

(1)           The officer has executed an individually negotiated employment
contract or agreement with the Company or an affiliate of the Company relating
to severance benefits that is in effect on his or her termination date, in which
case such officer’s severance benefit, if any, shall be governed by the terms of
such individually negotiated employment contract or agreement and shall be
governed by this Plan only to the extent that the reduction pursuant to
Section 3(c) below does not entirely eliminate benefits under this Plan.

 

(2)           In connection with an involuntary termination without Cause, the
officer is offered an identical or substantially equivalent or comparable
position with the Company or an affiliate of the Company.  For purposes of the
foregoing, a “substantially equivalent or comparable position” is one that
offers the officer substantially the same level of responsibility and
compensation and does not require a relocation of the officer’s place of
employment by more than thirty-five (35) miles from its previous location.  The
foregoing exception shall not apply with respect to an Eligible Officer’s
resignation for Good Reason.

 

(3)           In connection with an involuntary termination without Cause, the
officer is offered immediate reemployment by a successor to the Company or an
affiliate of the Company or by a purchaser of its assets, as the case may be,
following a change in ownership of the Company or an affiliate of the Company or
a sale of substantially all of the assets of a division or business unit of the
Company or an affiliate of the Company.  For purposes of the foregoing,
“immediate reemployment” means that the officer’s employment with the successor
to the Company or an affiliate of the Company or the purchaser of its assets, as
the case may be, results in uninterrupted employment such that the officer does
not incur a lapse in pay as a result of the change in ownership of the Company
or an affiliate of the Company or the sale of its assets.  The foregoing
exception shall not apply with respect to an Eligible Officer’s resignation for
Good Reason.

 

(d)           Definitions.  For purposes of this Plan, the following definitions
shall apply:

 

(1)           “Cause” means any of the following:

 

(i)            an officer’s commission of a material act of fraud with respect
to the Company;

 

(ii)           an officer’s intentional refusal or willful failure to carry out
the reasonable instructions of the Company’s Board of Directors (the “Board”);

 

(iii)         an officer’s conviction of, or plea of nolo contendere to, at any
time, a misdemeanor crime of moral turpitude or a felony (even if such has
occurred prior to employment with the Company);

 

2

--------------------------------------------------------------------------------


 

(iv)          an officer’s gross misconduct in connection with the performance
of his or her duties; or

 

(v)            an officer’s material breach of his or her obligations to the
Company or any agreement between the officer and the Company.

 

(2)           “Change in Control” means any of the following:

 

(i)            the acquisition by any individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than by the
Company or any affiliate thereof, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the combined
voting power or economic interests of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors;

 

(ii)           a change in the composition of the Board occurring within a
thirty-six month period, as a result of which fewer than a majority of the
directors of the Board are Incumbent Directors.  The term “Incumbent Directors”
means members of the Board who are (i) members of the Board of the date hereof,
or (ii) elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination;

 

(iii)         a reorganization, merger, or consolidation, in each case, with
respect to which all or substantially all of the persons that were the
respective beneficial owners of the voting securities of the Company immediately
prior to such reorganization, merger, or consolidation do not, following such
reorganization, merger, or consolidation, beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Company resulting from such reorganization, merger, or consolidation; or

 

(iv)          the sale or other disposition of all or substantially all of the
assets of the Company in one transaction or series of related transactions.

 

(v)            notwithstanding the foregoing, a Change in Control shall not be
deemed to occur because a majority or more of the outstanding voting securities
of the Company is acquired by (A) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained by the Company or
any of its affiliates, or (B) any person that, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in approximately the same proportion as their ownership of stock in the Company
immediately prior to such acquisition.

 

(3)           “Coverage Period” means the period commencing two (2) months prior
to and ending eighteen (18) months following a Change in Control.

 

(4)           “Covered Termination” means that the Eligible Officer is
involuntarily terminated without Cause or voluntarily resigns for Good Reason
(as such term defined in each Eligible Officer’s individual Participation
Agreement).  Notwithstanding the foregoing, a Covered Termination shall not
occur where the Eligible Officer either (i) voluntarily

 

3

--------------------------------------------------------------------------------


 

terminates employment with the Company or an affiliate of the Company in order
to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company or an affiliate of the Company, or
(ii) is rehired by the Company or an affiliate of the Company prior to the date
benefits under the Plan are scheduled to commence.

 

(5)           “Eligible Officer” means (i) an officer of the Company or an
affiliate of the Company who has been delivered a Participation Agreement and
thereby notified by the Company in writing that he or she is eligible for
participation in the Plan and (ii) whose employment terminates during the
Coverage Period due to a Covered Termination; or (iii) who is otherwise selected
by the Plan Administrator in its sole discretion to receive Plan benefits as
provided in such officer’s individual Participation Agreement.  The
determination of whether an officer is an Eligible Officer shall be made by the
Company, in its discretion, and such determination shall be binding and
conclusive on all persons.

 

(6)           “Payment Commencement Date” means, with respect to a Covered
Termination, (i) if such Covered Termination occurs prior to the effective date
of the applicable Change in Control, the later of (A) the effective date of such
Change in Control or (B) the effective date of the Release required by
Section 2(b) or (ii) if such Covered Termination occurs on or after the
effective date of the applicable Change in Control, the later of (X) the date of
such Covered Termination or (Y) the effective date of the Release required by
Section 2(b).

 

(7)           “Substantial Risk of Forfeiture Lapse Date” means, with respect to
a Covered Termination, (i) if such Covered Termination occurs prior to the
effective date of the applicable Change in Control, the effective date of such
Change in Control, or (ii) if such Covered Termination occurs on or after the
effective date of the applicable Change in Control, the date of such Covered
Termination.

 

Section 3.              AMOUNT OF BENEFIT.

 

(a)           Severance Benefits.  Subject to the exceptions set forth in
Section 2(c), severance benefits under the Plan, if any, shall be provided to
Eligible Officers subject to the conditions and in the amount provided in each
Eligible Officer’s individual Participation Agreement.  Plan benefits will not
affect an Eligible Officer’s rights to payment of any other compensation from
the Company that has been earned by the Eligible Officer but has not yet been
paid at the time of the Covered Termination.

 

(b)           Additional Benefits.  Notwithstanding the foregoing, the Company
may, in its sole discretion, provide benefits in addition to those benefits set
forth in Section 3(a) to Eligible Officers and the provision of any such
benefits to an Eligible Officer shall in no way obligate the Company to provide
such benefits to any other Eligible Officer or to any other Company officer,
even if similarly situated.

 

(c)           Certain Reductions.  The Company shall reduce an Eligible
Officer’s severance benefits to be provided under the Plan, in whole or in part,
by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Eligible Officer by the Company or an affiliate that are
or become payable in connection with the Eligible Officer’s termination of
employment pursuant to (i) any applicable US or foreign legal requirement,

 

4

--------------------------------------------------------------------------------


 

including, without limitation, the Worker Adjustment and Retraining Notification
Act, the California Plant Closing Act, or any other similar state law,
(ii) applicable local laws, regulations, collective bargaining arrangements or
customs in the applicable country of residence (for each Eligible Officer
residing outside the United States), (iii) an individual offer letter, written
employment or severance agreement with the Company, or (iv) any Company policy
or practice providing for the Eligible Officer to remain on the payroll for a
limited period of time after being given notice of the termination of the
Eligible Officer’s employment, and the Plan Administrator shall so construe and
implement the terms of the Plan.  In the Company’s discretion, such reductions
may be applied on a retroactive basis, with severance benefits previously paid
being re-characterized as payments pursuant to the Company’s obligation under
the Plan.

 

(d)           Non-Duplication of Benefits.  No Eligible Officer is eligible to
receive benefits under this Plan more than one time.

 

(e)           Termination of Benefits.  With respect to each Eligible Officer,
benefits under this Plan shall terminate immediately if such Eligible Officer,
at any time, violates any material proprietary information, non-disparagement,
confidentiality or non-solicitation obligation to the Company.

 

(f)            Offset for Indebtedness.  If an Eligible Officer is indebted to
the Company at his or her termination date, the Company reserves the right to
offset any salary severance payment or other payments under the Plan by the
amount of such indebtedness.  Additionally, if an Eligible Officer is subject to
withholding for taxes related to any non-Plan benefits, the Company may offset
any salary severance payment or other payments under the Plan by the amount of
such withholding taxes.

 

(g)           Section 409A Compliance.  Notwithstanding anything to the contrary
set forth herein, any Plan benefit amounts that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code shall not
commence in connection with an Eligible Officer’s termination of employment
unless and until such Eligible Officer also incurred a “separation from service”
within the meaning of Section 409A of the Code, unless the Company reasonably
determines that such amounts may be provided to the Eligible Officer without
causing such officer to incur the additional 20% tax under Section 409A. 
Benefits payable under the Plan are intended to be payable on or before March 15
of the calendar year following the calendar year including the Substantial Risk
of Forfeiture Lapse Date and thus payable pursuant to the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations or
otherwise exempt from application of Section 409A of the Code.

 

Section 4.              IMPACT ON OTHER EMPLOYEE BENEFITS

 

(a)           Continued Group Health Plan Benefits.  If the Eligible Officer was
enrolled in a group health plan (e.g., medical, dental, or vision plan)
sponsored by the Company or an affiliate of the Company immediately prior to
termination, the Eligible Officer may be eligible to continue coverage under
such group health plan (or to convert to an individual policy), at the time of
the Eligible Officer’s termination of employment, under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).  The Company will notify the
Eligible Officer

 

5

--------------------------------------------------------------------------------


 

of any such right to continue such coverage at the time of termination pursuant
to COBRA.  No provision of this Plan will affect the continuation coverage
rules under COBRA, except that the Company’s payment, if any, of applicable
insurance premiums, or waiver of any cost of coverage under any self-funded
group health plan, will be credited as payment by the Eligible Officer for
purposes of the Eligible Officer’s payment required under COBRA.  Therefore, the
period during which an Eligible Officer may elect to continue the Company’s or
its affiliate’s group health plan coverage at his or her own expense under
COBRA, the length of time during which COBRA coverage will be made available to
the Eligible Officer, and all other rights and obligations of the Eligible
Officer under COBRA (except the obligation to pay insurance premiums that the
Company pays, if any, or, with respect to a self-funded plan, any obligation to
pay the cost of coverage to the Company that the Company waives, if any) will be
applied in the same manner that such rules would apply in the absence of this
Plan.

 

(b)           Other Employee Benefits.  All other benefits (such as life
insurance, disability coverage, and 401(k) plan coverage) terminate as of the
Eligible Officer’s termination date (except to the extent that a conversion
privilege may be available thereunder).

 

Section 5.              COMPANY PROPERTY.

 

(a)           Return of Material Company Property.  Except as provided in
Section 5(b) below, an Eligible Officer will not be entitled to any severance
benefits under the Plan unless and until the Eligible Officer returns all
Company Property to the Company that constitute  material assets of the Company
no later than ten (10) days following his or her Covered Termination.  For this
purpose, “Company Property” means all Company documents (and all copies thereof)
and other Company property which the Eligible Officer had in his or her
possession at any time, including, but not limited to, Company files, notes,
drawings records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, leased vehicles,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part).  As a condition to
receiving benefits under the Plan, Eligible Officers must not make or retain
copies, reproductions or summaries of any such Company property.

 

(b)           Retention of Certain Company Equipment.  Notwithstanding the
provisions of Section 5(a), the Company and an Eligible Officer may agree to
allow the Eligible Officer to retain certain Company equipment (e.g., laptops,
printers, facsimile machines, copiers, etc.) (“Company Equipment”) for his or
her personal use following the Eligible Officer’s termination of employment. 
The Eligible Officer acknowledges that the Eligible Officer will have imputed
income related to the retention of any Company Equipment.  The Eligible Officer
will follow all Company instructions as to the return and/or deletion of any
Company information contained on the Company Equipment.

 

6

--------------------------------------------------------------------------------


 

Section 6.              TIME OF PAYMENT AND FORM OF BENEFIT.

 

Unless otherwise provided in the Eligible Officer’s individual Participation
Agreement, all cash severance benefits under the Plan shall be paid in a single
lump sum within ten (10) days following the Payment Commencement Date.  All
payments under the Plan will be made in local currency and will be subject to
applicable withholding for federal, state and local taxes and, if applicable,
foreign taxes and social security or similar required deductions.

 

Section 7.              REEMPLOYMENT.

 

In the event of an Eligible Officer’s reemployment by the Company or an
affiliate of the Company during the period of time in respect of which severance
benefits pursuant to Sections 3(a) and 3(b) have been paid, the Company, in its
sole and absolute discretion, may require such Eligible Officer to repay to the
Company all or a portion of such severance benefits as a condition of
reemployment, provided that the Eligible Officer is separately notified in
writing of such repayment requirement prior to reemployment.

 

Section 8.              RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a)           Plan Administrator Discretion and Authority.  The Plan
Administrator (as defined in Section 11(a) herein) shall have the discretion and
authority to establish rules, forms, and procedures for the administration of
the Plan and to construe and interpret the Plan and to decide any and all
questions of fact, interpretation, definition, computation or administration
arising in connection with the operation of the Plan, including, but not limited
to, the eligibility to participate in the Plan and amount of benefits paid under
the Plan.  The rules, interpretations, computations and any other actions or
exercise of discretion under the Plan by the Plan Administrator shall be made in
good faith and shall be binding and conclusive on all persons.

 

(b)           Amendment or Termination.  Neither the Plan nor any Participation
Agreement distributed to an Eligible Officer may be amended or terminated prior
to July 17, 2010 without the consent of any Eligible Officer whose rights prior
to such amendment or termination would be impaired by such amendment or
termination.  The Company reserves the right to amend or terminate this Plan
(including any Participation Agreement) or the benefits provided hereunder at
any time to be effective from and after July 17, 2010; provided, however, that
no such amendment or termination shall (i) be effective unless at least twelve
(12) months prior written notice of such amendment has been provided to such any
Eligible Officer whose rights prior to such amendment would be impaired, or
(ii) adversely affect the right to any unpaid benefit of any Eligible Officer
whose termination date has occurred prior to amendment or termination of the
Plan.  In addition, following a Change in Control, no such amendment or
termination may adversely affect the benefits to which an officer would become
entitled under the Plan as an Eligible Officer upon an involuntary termination
of employment without Cause if the Plan had not been so amended or terminated,
without the consent of such affected officer. Any action amending or terminating
the Plan shall be in writing and approved by the Company’s Compensation
Committee.

 

7

--------------------------------------------------------------------------------


 

Section 9.              NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any officer or other person any right
to be retained in the employ of the Company or an affiliate of the Company, or
(ii) to interfere with the right of the Company or an affiliate of the Company
to discharge any officer or other person at any time, with or without cause,
which right is hereby reserved.

 

Section 10.            LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California (without
regard to principles of conflict of laws).

 

Section 11.            CLAIMS, INQUIRIES AND APPEALS.

 

(a)           Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).  The Plan Administrator is:

 

Websense, Inc.

Attn:  Vice President, Human Resources

10240 Sorrento Valley Road

San Diego, CA 92121

 

(b)           Denial of Claims.  In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice  of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4)           an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 11(d) below.

 

8

--------------------------------------------------------------------------------


 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)           Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

 

Websense, Inc.

Attn:  Vice President, Human Resources

10240 Sorrento Valley Road

San Diego, CA 92121

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)           Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review.  If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period.  This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 

(1)           the specific reason or reasons for the denial;

 

9

--------------------------------------------------------------------------------


 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(4)           a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(e)           Rules and Procedures.  The Plan Administrator will establish
rules and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims. 
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f)            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 11(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 11, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

Section 12.            BASIS OF PAYMENTS TO AND FROM PLAN.

 

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.  An Eligible Officer’s right to
receive payments under the Plan is no greater than that of the Company’s
unsecured general creditors.  Therefore, if the Company were to become
insolvent, the Eligible Officer might not receive benefits under the Plan.

 

Section 13.            OTHER PLAN INFORMATION.

 

(a)           Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 51-0380839.  The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 510.

 

(b)           Ending Date for Plan’s Fiscal Year and Type of Plan.  The date of
the end of the fiscal year for the purpose of maintaining the Plan’s records is
December 31.  The Plan is a welfare benefit plan.

 

(c)           Agent for the Service of Legal Process.  The agent for the service
of legal process with respect to the Plan is:

 

10

--------------------------------------------------------------------------------


 

Websense, Inc.

Attn:  General Counsel

10240 Sorrento Valley Road

San Diego, CA 92121

 

(d)           Plan Sponsor and Administrator.  The Plan Sponsor and the “Plan
Administrator” of the Plan is:

 

Websense, Inc.

Attn:  Vice President, Human Resources

10240 Sorrento Valley Road

San Diego, CA 92121

 

The Plan Sponsor’s and Plan Administrator’s telephone number is 858-320-8000. 
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

Section 14.            STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan are entitled to certain rights and protections under
ERISA.  If you are an Eligible Officer, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

 

(a)           Receive Information About Your Plan and Benefits

 

(1)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 

(2)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description.  The Administrator may make a reasonable charge for the
copies; and

 

(3)           Receive a summary of the Plan’s annual financial report, if
applicable.  The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

 

(b)           Prudent Actions by Plan Fiduciaries.  In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

11

--------------------------------------------------------------------------------


 

(c)           Enforce Your Rights.  If your claim for a Plan benefit is denied
or ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules as set forth in detail in
Section 11 herein.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court and you are not required to follow the claims
procedure set forth in Section 11 herein.  In such a case, the court may require
the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.

 

If you have completed the claims and appeals procedure described in Section 11
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

(d)           Assistance with Your Questions.  If you have any questions about
the Plan, you should contact the Plan Administrator.  If you have any questions
about this statement or about your rights under ERISA, or if you need assistance
in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.

 

Section 15.            GENERAL PROVISIONS.

 

(a)           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or an Eligible Officer pursuant to the terms of
this Plan shall be in writing and shall be deemed given when delivered
personally or deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the parties, in the case of the Company, at the address set forth
in Section 13(d) and, in the case of an Eligible Officer, at the address as set
forth in the Company’s employment file maintained for the Eligible Officer as
previously furnished by the Eligible Officer or such other address as a party
may request by notifying the other in writing.

 

(b)           Transfer and Assignment.  The rights and obligations of an
Eligible Officer under this Plan may not be transferred or assigned without the
prior written consent of the Company.  This Plan shall be binding upon any
surviving entity resulting from a Change in

 

12

--------------------------------------------------------------------------------


 

Control and upon any other person who is a successor by merger, acquisition,
consolidation or otherwise to the business formerly carried on by the Company
without regard to whether or not such person or entity actively assumes the
obligations hereunder.

 

(c)           Waiver.  Any party’s failure to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent any party from thereafter enforcing
each and every other provision of this Plan.  The rights granted the parties
herein are cumulative and shall not constitute a waiver of any party’s right to
assert all other legal remedies available to it under the circumstances.

 

(d)           Severability.  Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(e)           Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

Section 16.            EXECUTION.

 

To record the adoption of the Plan as set forth herein, effective as of July 17,
2008, Websense, Inc. has caused its duly authorized officer to execute the same
this          day of July, 2008.

 

 

WEBSENSE, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Websense, Inc.
Change in Control Severance Benefit Plan (the “Plan”) and my Participation
Agreement.

 

I understand that this Release, together with the Plan and my Participation
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company, affiliates of the Company and me with
regard to the subject matter hereof.  I am not relying on any promise or
representation by the Company or an affiliate of the Company that is not
expressly stated therein.  Certain capitalized terms used in this Release are
defined in the Plan.

 

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or an affiliate of the Company.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release.  This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

 

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law.  In addition, I understand
that nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right

 

1

--------------------------------------------------------------------------------


 

to any monetary benefits in connection with any such claim, charge or
proceeding.  I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Release.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after I sign this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

 

 

ELIGIBLE OFFICER

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

 Group Termination

 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Websense, Inc.
Change in Control Severance Benefit Plan (the “Plan”) and my Participation
Agreement.

 

I understand that this Release, together with the Plan and my Participation
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company, affiliates of the Company and me with
regard to the subject matter hereof.  I am not relying on any promise or
representation by the Company or an affiliate of the Company that is not
expressly stated therein.  Certain capitalized terms used in this Release are
defined in the Plan.

 

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or an affiliate of the Company.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release.  This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

 

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law.  In addition, I understand
that nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right

 

1

--------------------------------------------------------------------------------


 

to any monetary benefits in connection with any such claim, charge or
proceeding.  I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Release.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an office
of the Company; (e) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after I
sign this Release; and (f) I have received with this Release a detailed list of
the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

 

 

ELIGIBLE OFFICER

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Websense, Inc.
Change in Control Severance Benefit Plan (the “Plan”) and my Participation
Agreement.

 

I understand that this Release, together with the Plan and my Participation
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company, affiliates of the Company and me with
regard to the subject matter hereof.  I am not relying on any promise or
representation by the Company or an affiliate of the Company that is not
expressly stated therein.  Certain capitalized terms used in this Release are
defined in the Plan.

 

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or an affiliate of the Company.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release.  This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

 

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law.  In addition, I understand
that nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby

 

1

--------------------------------------------------------------------------------


 

represent and warrant that, other than the claims identified in this paragraph,
I am not aware of any claims I have or might have that are not included in the
Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

 

 

ELIGIBLE OFFICER

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------